        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  MIKE ZEYEN, et al,
                                                Case No. 1:18-cv-207-BLW
                        Plaintiffs,

          v.                                   MEMORANDUM DECISION
                                               AND ORDER
  BOISE SCHOOL DISTRICT NO. 1,
  et al.,

                        Defendants.



                                  INTRODUCTION

      The Court has before it (1) plaintiffs motion to certify class; (2) plaintiffs’

motion for immediate entry of order certifying class or, in the alternative, to set a

hearing date; (3) defendants’ motion for extension of time to file a response brief

to the motion to certify class; (4) defendants’ motion for protective order; and (5)

motions for joinder in defendants’ motions. This case has been stayed pending

resolution of an appeal in the Idaho Supreme Court that has now been resolved.

For the reasons explained below, the Court will (1) lift the stay; (2) deny the

motions for extension of time and for protective order; (3) deny plaintiffs’ motion

for immediate entry of order certifying class; and (4) set a hearing date on the

plaintiffs’ motion to certify class.
Memorandum Decision & Order – page 1
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 2 of 9




                          LITIGATION BACKGROUND

      This is a class action challenging fees allegedly charged in contravention of

the Idaho Constitution. The Plaintiffs, who have students attending schools in the

Pocatello and Bonneville School Districts, seek to proceed as class representatives

of all patrons – that is, students and parents – in the 115 school districts and charter

schools in the state of Idaho. Plaintiffs allege that the fees charged by these school

districts violate article IX, § 1 of the Idaho Constitution and constitute a due

process violation. They seek declaratory relief, reimbursement of fees charged for

the past six years, and certification of a class of plaintiffs and defendants.

      This action was preceded by lengthy litigation in the Idaho state courts.

Between 1993 and 2005, a series of five appeals were decided by the Idaho

Supreme Court challenging the level and method of funding for Idaho’s public

schools. In the midst of those appeals, the Idaho Supreme Court remanded the

case to the district court to determine the narrow issue of whether the Legislature

had provided a means to fund facilities that provide a safe environment conducive

to learning, pursuant to the thoroughness requirement of the Idaho Constitution,

Article IX, § 1. That constitutional provision imposes a “duty [on] the Legislature

of Idaho, to establish and maintain a general, uniform and thorough system of

public, free common schools.”




Memorandum Decision & Order – page 2
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 3 of 9




      Following a trial, the district court described, among other things, “the many

safety concerns of specific school districts, such as structural problems and fire

hazards.” ISEEO v. Idaho, 129 P.3d 1199, 1204 (Id.Sup.Ct. 2005). Evidence

showed that “57% of all Idaho school buildings had serious safety concerns.” Id.

at 1205. A 1999 report updating a 1993 assessment of facility safety concluded

that “53 of the buildings needing serious and immediate attention in 1993 had

deteriorated even further.” Id. Based on this and other evidence, the district court

concluded that the state funding system “is not adequate to meet the constitutional

mandate to establish and maintain a general, uniform, and thorough system of

public, free common schools in a safe environment conducive to learning for

Idaho’s poorest school districts.”

      On appeal, the Idaho Supreme Court affirmed that decision but declined to

impose any remedy, finding that to be the task of the Idaho Legislature:

      We affirm the conclusion of the district court that the current funding
      system is simply not sufficient to carry out the Legislature's duty
      under the constitution. While the Legislature has made laudable
      efforts to address the safety concerns of various school districts, the
      task is not yet complete. The appropriate remedy, however, must be
      fashioned by the Legislature and not this Court.

Id. at 1209. Since that decision in 2005, plaintiffs have filed three state court

actions along with this suit. In Joki v Idaho, 398 P.3d 48 (Id.Sup.Ct. 2017), the

plaintiffs initially sued the State and 114 school districts seeking to represent a

class consisting of all students currently enrolled in the defendant school districts
Memorandum Decision & Order – page 3
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 4 of 9




together with their parents and guardians. Plaintiffs alleged that the State’s

funding – and specifically the lack of funding that required local districts to impose

fees – violated the Idaho Constitution Article IX, Section I. Later, the plaintiffs

narrowed their complaint to seek (1) reimbursement from a single school district

(the Meridian District), or the legislature, of certain fees imposed by the school

district; and (2) a declaratory judgment against the State defendants that the current

system of funding education in Idaho is unconstitutional. The district court

dismissed the State and plaintiffs appealed.

      In the appeal to the Idaho Supreme Court, the State defendants argued that

the claims against them fell squarely within the terms of the Constitutionally Based

Educational Claims Act (CBECA), Idaho Code §§ 6-2201–2216. The CBECA

authorizes a patron to sue a local school district for failing to provide

constitutionally required educational services, but also states that before a patron

can sue the State, the patron must first obtain a ruling from the district court that

the local school district is not providing the required educational services and is

either unwilling or unable to comply. Id. at 52. The plaintiffs in Joki sued the

State without first obtaining this ruling from the district court, and the State

defendants argued that the CBECA required that they be dismissed. The Idaho

Supreme Court agreed, finding that (1) the CBECA did apply and (2) the CBECA

did not violate provisions of the Idaho Constitution. Id. at 52-55.

Memorandum Decision & Order – page 4
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 5 of 9




      In a separate action filed in state court – Zeyen v Pocatello/Chubbuck School

District – the plaintiff sued a single school district seeking to represent a class of

all patrons of that single school district, alleging that the fees charged by the

district were unconstitutional under Idaho’s constitution. The district court held

that the CBECA barred recovery for fees improperly paid. When plaintiff tried to

amend his complaint to add a claim for a Due Process violation, the district court

denied the amendment on the ground that it came too late in the litigation.

      On appeal, the Idaho Supreme Court affirmed those decisions finding that,

(1) the district court properly denied plaintiffs’ motion to amend their complaint to

add a due process claim; and (2) the CBECA does not provide relief for past

conduct. That failure, Zeyen argued to the court, constituted an unconstitutional

taking under the Due Process Clause, but the Idaho Supreme Court refused to

address the argument because it was not properly raised below.

      Another action – Wood v Bonneville School District – also challenges fees

charged by a single school district. Plaintiffs seek to represent a class consisting of

all patrons of that single school district, and have challenged the fees as violating

both the Idaho Constitution and the U.S. Constitution (5th and 14th Amendments).

That case was filed in November of 2017 and was stayed pending Zeyen.

      The lead plaintiff in that Zeyen case then filed the present action in this

Court on May 9, 2018. This is a class action challenging fees allegedly charged in

Memorandum Decision & Order – page 5
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 6 of 9




contravention of the Idaho Constitution. The Plaintiffs, who have students

attending schools in the Pocatello and Bonneville School Districts, seek to proceed

as representatives of all students and patrons in the 115 school districts and charter

schools in the state of Idaho. Plaintiffs assert a Takings Clause and due process

claim against defendants under § 1983, and a declaration that the fees charged by

these local school districts are unconstitutional under article IX, § 1 of the Idaho

Constitution. That constitutional provision requires the legislature to “establish

and maintain a general, uniform and thorough system of public, free common

schools.” Plaintiffs seek declaratory relief, reimbursement of fees charged for the

past six years and certification for both a plaintiff and defendant class.

      The defendants divided into two groups, each represented by separate

counsel. Each group filed a motion to dismiss the due process claims. The Court

denied the motions and stayed the case pending resolution of Zeyen in the Idaho

courts. The Court reasoned that the due process issues would be avoided if Zeyen

ultimately held that the CBECA provides a remedy to plaintiffs to recover fees

paid in violation of Idaho’s Constitution.

      Instead, Zeyen held that the CBECA does not provide a remedy to recover

those fees paid in the past. So interpreted, does the CBECA run afoul of the Due

Process Clause? That is the central issue in this case and it fits squarely within the

jurisdictional boundaries of this Court.

Memorandum Decision & Order – page 6
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 7 of 9




      Defendants argue, however, that further proceedings in another Idaho case

warrant an extension of the stay. In Gifford v. West Ada School District, (CV01-

19-13029) – a case still at the district court level – plaintiffs have filed a class

action challenging fees charged for second-session kindergarten. There are

pending motions in that case challenging plaintiffs’ due process claims and their

right to a class action. Because those issues are identical to the issues faced here,

defendants argue that the stay – and briefing on plaintiffs’ motion to certify class –

should be extended until Gifford is resolved for the same reasons that the Court

stayed the case pending a decision in Zeyen.

      The Court disagrees. The issues here are federal in nature: Plaintiffs claim a

violation of the Due Process Clause and seek to certify a class under Federal Rule

of Civil Procedure 23. Unlike Zeyen, that involved a crucial interpretation of an

Idaho statute, Gifford faces issues that are peculiarly within the expertise of this

Court. There is therefore no reason to halt progress of this case to await a

resolution of Gifford. See generally Colorado River Water Conservation Dist. v.

United States, 424 U.S. 800, 821 (1976) (holding that “federal courts have a

virtually unflagging obligation . . . to exercise the jurisdiction given them”).

      The Court will therefore deny defendants’ motion for extension to await a

decision in Gifford. The Court had previously issued a stay of this case until Zeyen

was resolved in the Idaho Supreme Court, and given that it is now resolved, the

Memorandum Decision & Order – page 7
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 8 of 9




Court will formally lift the stay. The Court will schedule a hearing on plaintiffs’

motion to certify class, and notes that defendants filed a response brief to the

motion to certify on June 5, 2020, and the Court’s Local Rules will dictate the

deadline for plaintiffs’ response brief.

      The defendants have also filed a motion for protective order seeking to limit

the discovery requests submitted to the 115 school districts. The plaintiffs

responded that they are no longer seeking discovery until the class is certified. The

Court will therefore deny the motion for protective order, without prejudice to

defendants’ right to refile the motion if the class is certified and without reaching

the merits of the motion.

      The plaintiffs also seek an immediate order certifying the class on the

ground that defendants have waived their objections by failing to file response

briefs. However, the defendants properly filed a motion to extend the time for a

response, which has not been denied until now. Moreover, the case has been

stayed until this point. Under these circumstances the defendants have not waived

any rights, and that portion of plaintiffs’ motion will therefore be denied.

                                       ORDER

      In accordance with the Memorandum Decision set forth above,

      NOW THEREFORE IT IS HEREBY ORDERED, that plaintiffs’ motion for

immediate entry of order certifying class or, in the alternative, to set a hearing date

Memorandum Decision & Order – page 8
        Case 1:18-cv-00207-BLW Document 65 Filed 06/16/20 Page 9 of 9




(docket no. 58) is GRANTED IN PART AND DENIED IN PART. It is granted to

the extent it seeks the setting of a hearing date on the motion to certify class, but is

denied in all other respects.

      IT IS FURTHER ORDERED, that a hearing date be set on the motion to

certify class (docket no. 50) for September 3, 2020, at 2:00 p.m. in the Federal

Courthouse in Boise Idaho.

      IT IS FURTHER ORDERED, that the defendants’ motion for extension of

time to file a response brief to the motion to certify class (docket no. 52) and the

motions for joinder in that motion (docket nos. 53 & 55) are DENIED.

      IT IS FURTHER ORDERED, that the defendants’ motion for protective

order (docket no. 51) and the motion for joinder in that motion (docket no. 54) are

DENIED.



                                               DATED: June 16, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




Memorandum Decision & Order – page 9
